The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite on line 3 because there is no positive antecedent basis for “the digital signals”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Parkins (US 2014/0294191) considered with Barrentine et al. (US 2016/0330546).
	Parkins discloses an earphone with volume monitoring.  See figures 10 and 11, for example.  The earphone, comprising:  a headband (not illustrated), wherein the two ends of the headband are respectively fixed to a shell 68, and one side of which is attached to an ear cushion 62 (claimed ‘speaker cotton’); a sub-board 70 is fixed inside the shell 68 (inside right earcup) at one end of the headband, and is connected to a main board 70 (inside left earcup) through the headband (see para. 0032, regarding “typically, the invention is used with both ears.  However, for simplicity, only one channel for one ear of the invention is shown in the following figures”; see also, para. 0047, regarding “two earcups would be employed in the headset…”, wherein the left earcup would be for the left channel and the right earcup would be for the right channel); a right-channel microphone one 37 and a right-channel microphone two 26 are respectively attached on both sides of the sub-board 70 (inside right earcup); a right-channel speaker 30 is arranged adjacent the right-channel microphone two 26 (inside right earcup; note:  it would be obvious to switch positions of microphone 26 and speaker 30 such that the speaker is on the upper part of microphone, as claimed); a main board 70 is also fixed inside the shell 68 at the other end of the headband, and a left-channel microphone one 37 and a left-channel microphone two 26 are attached on both sides of the main board 70 respectively (inside left earcup); a left-channel speaker 30 is provided adjacent the left channel microphone two 26 (inside left earcup; note:  it would be obvious to switch positions of microphone 26 and speaker 30 such that the speaker is on the upper part of microphone, as claimed).
	Parkins discloses the invention as claimed, but does not specifically disclose that each left and right earcup (fig. 10) includes a board 70, microphone one 37, microphone two 26, and speaker 30.  Parkins does, however, disclose that “two earcups would be employed in the headset…” (para. 0047), and that although not shown in figure 10, the invention is used with both ears wherein one channel is for one ear and a second channel is for the other ear (see para. 0032).  Barrentine discloses a headset (see 
	Regarding claim 2, an upper part of the main board is fixed with a micro-control unit 70 (fig. 11).  A right-channel microphone one 37 (inside right earcup) and a left-channel microphone one 37 (inside left earcup) are used to collect external noise, and the output ends of the right-channel microphone one and the left-channel microphone one are connected with the input end of the micro-control unit 70 for inputting the collected information to the micro-control unit 70.
	Regarding claim 3, a left-channel microphone two 26 (inside left earcup) and a right-channel microphone two 26 (inside right earcup) are used to collected the sound output from a left-channel speaker 30 (inside left earcup) and a right channel speaker 30 (inside right earcup) respectively.  The output ends of the left-channel microphone two 26 and the right-channel microphone two 26 are connected with the input end of the micro-control unit 70 such that the collected sound is input to the micro-control unit 70.
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parkins (US 2014/0294191) considered with Barrentine et al. (US 2016/0330546), as applied to claim 2 above, in further view of Barrentine et al. (US 2016/0330546).
Parkins, as modified and applied to claim 2 above, discloses the invention as claimed, but fails to specifically teach that an antenna is fixed on the main board as claimed, and the input end of the micro-control unit 70 is connected to the output end of the antenna.  Rather than using an antenna for inputting 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Parkins, in further view of Barrentine, such that an antenna is fixed on the main board as claimed, and the input end of the micro-control unit 70 is connected to the output end of the antenna.  A practitioner in the art would have been motivated to do this for the purpose of wirelessly inputting a sound source signal into the headset for processing and reproduction.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parkins (US 2014/0294191) considered with Barrentine et al. (US 2016/0330546), as applied to claim 2 above, in further view of Goldstein et al. (US 2008/0144840).
Parkins, as modified and applied to claim 2 above, discloses the invention as claimed, including that the main board is attached with an amplifier 39, the input signals are amplified in voltage or power by the amplifier 39 before being transmitted to the right-channel speaker 30 (inside right ear cup) and the left channel speaker 30 (inside left ear cup), but fails to specifically teach that the main board is also attached with a D/A converter for converting digital signals at an output end of the micro-control unit 70 into analog signals to be amplified by the amplifier 39.  Goldstein discloses an earphone (e.g., fig. 18N) with volume monitoring including circuitry having a D/A converter 136 and an amplifier for a speaker, wherein digital signals at an output end of a micro-control unit 134 are converted into analog signals by the D/A converter 136 before being transmitted to the speaker, in the same field of endeavor, for the purpose of processing the audio input signal in the digital domain thereby improving the processing of the system (see fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Parkins, in view of Goldstein, such that the main board is also attached with a D/A converter for converting digital signals at an output end of the micro-control unit 70 into analog 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
February 4, 2022